DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-10, 12-15, 17-22 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A temperature sensing unit comprising a temperature sensor including a portion extending around a perimeter of the object and being bendable to conform to an outer surface of the object; and a mounting member that is elastic and that is attached to the temperature sensor only at opposing ends of the portion of the temperature sensor for securing the temperature sensor around the object, wherein the mounting member is one continuous piece having opposing free ends attached to the opposing ends of the temperature sensor (claim 1).
A temperature sensing unit for measuring a temperature of an object having a cylindrical configuration, the temperature sensing unit, wherein the first portions of the first and second thermocouple ribbons being bendable to conform to an outer surface of the object; and a mounting member directly attached to the first and second thermocouple ribbons and attached to only the first portions of the first and second thermocouple ribbons (claim 17).
A temperature sensing unit, comprising a temperature sensor including a portion extending around a perimeter of the object and being bendable to conform to an outer surface of 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The art made of record by the Examiner and not relied upon is considered pertinent to applicant's disclosure for disclosing a temperature sensor extending around a perimeter of an object having an elastic member for securing the temperature sensor around the object. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247.  The examiner can normally be reached on Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
11/9/21